On Rehearing.
Boyles, C. J.
Sumeracki is one of the defendants who were granted rehearings and oral argument after our affirmance of their convictions on charges of conspiracy to corrupt the legislature and its members. See People v. Sumeracki, 326 Mich 748. *166Sumeracki has not filed a brief, on the rehearing, and no new question is raised by him for consideration. For the reasons stated in our former opinion, the conviction is affirmed.
North and Sharpe, JJ., concurred with Boyles, C. J.
Dethmers, Btttzel, and Carr, JJ., did not sit.